DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 03/08/22 has been entered. Claims 1-2, 4-20 remain pending in the application. It is acknowledged that claim 3 has been cancelled. This action includes new grounds of rejection that were not necessitated by the applicant’s amendments. Therefore, this action has not been made final.

Allowable Subject Matter
Claims 6-7, 13-14, 19-20 recite allowable subject matter. That is, regarding claims 6, 13, 19, the prior art fails to disclose “wherein the object-specific security permissions scheme includes a shortcut for a combination of an assign operation, a read operation, an update operation, and a delete operation”. Regarding claims 7, 14, 20, the prior art fails to disclose “wherein the object-specific security permission scheme allows dragging and dropping a Comma Separated Value (CSV) to a layer of the augmented POI object” in combination with the other limitations of the claims. However, these claims would also need to be amended or cancelled in order to overcome the current 35 USC 103 rejections to put them into condition for allowance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8-9, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Montell (US 2018/0112996) in view of Neeraj (US 2009/0047972) and further in view of Bandas (US 2010/0036834) and Kreft (US 2005/0251331) and Dutta (US 7,599,937).
Regarding claim 1, Montell discloses:
A computer-implemented method comprising: receiving a query from a geomapping interface at least by ([0047] “At (202), method (200) can include receiving, by a user device, a request from a user for location data. In particular, the request for location data can be a request to view imagery and/or contextual information associated with a “randomly selected” POI. The request can be performed via an interaction by the user with a POI selection element displayed in a user interface of a geospatial browser configured to display geographic imagery.”);
forwarding the query from the geomapping interface to a first Point-of-Interest (POI) library in communication with a database at least by ([0047] “At (202), method (200) can include receiving, by a user device, a request from a user for location data. In particular, the request for location data can be a request to view imagery and/or contextual information associated with a “randomly selected” POI. The request can be performed via an interaction by the user with a POI selection element displayed in a user interface of a geospatial browser configured to display geographic imagery.” [0048] “At (206), method (200) can include receiving, by the server, the data indicative of the user request.” [0052] “The server can access data from one or more databases associated with a GIS, such as the GIS 104 described with regard to FIG. 1.” [0061] “The one or more databases can be connected to the server 410 by a high bandwidth LAN or WAN, or can also be connected to server 410 through network 440.”) and the POI library is the server which is connected to one or more databases via a LAN, WAN or network 440, and receives the request to view imagery and/or contextual information associated with a “randomly selected” POI, for example;
receiving from the first POI library, a query result comprising a POI data object relevant to the query at least by ([0049] “At (210), method (200) can include identifying, by the server, a plurality of candidate POIs based at least in part on the one or more location constraints. In particular, identifying the plurality of candidate POIs can include analyzing at least a subset of a plurality of POIs, for instance, stored in a POI database associated with a GIS, and identifying the POIs from the at least a subset that satisfy the criteria specified by the location constraints. In this manner, the attributes and/or attribute values for each of the at least a subset of POIs can be analyzed to determine whether the POIs satisfy the criteria.”);
Montell fails to disclose “the query result comprising the POI data object relevant to the query including, a first column with a name of the POI data object, a second column with a longitude of a geographic location, and a third column with a POI-level permission; creating an augmented POI data object by adding a fourth column to the POI data object, a content of the fourth column indexed by another interface recognizing a hierarchical structure; and communicating the augmented POI data object to the geomapping interface via said another interface implementing an object specific security permissions scheme based upon the content of the fourth column indexed by said another interface”
However, Neeraj teaches the following limitations, the query result comprising the POI data object relevant to the query including at least by ([0037] “Beginning at block 302, the location application server responsible for storing and sharing location contextual information of mobile phones 124 a or 124 b requests location coordinates and accuracy information from mobile positioning system 112. The mobile positioning system 112 may provide the most recent location information of the mobile device from its database or cache, or may request current location information from the corresponding mobile phone 120 a or 120 b.”),
a first column with a name of the POI data object, a second column with a longitude of a geographic location, and a third column with a POI-level permission at least by ([0041] and Fig. 5b disclose and show the stored POIs which are retrieved when requested and each includes a location name column (first column with a name of POI data object), location coordinates column with lat/lon (second column with a longitude of a geographic location), and loc. name sharing level column (third column with a POI-level permission)).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Neeraj into the teaching of Montell because the references similarly disclose the processing of point of interest data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Montell to further include the retrieval of data records that include permission attributes for each POI record as in Neeraj in order to give the user more granular control of private points of interest while also allowing them to share some points of interest with other users.
Neeraj, Montell fail to disclose “creating an augmented POI data object by adding a fourth column to the POI data object, a content of the fourth column to be indexed by another interface recognizing a hierarchical structure; and communicating the augmented POI data object to the geomapping interface via said another interface implementing an object specific security permissions scheme based upon the content of the fourth column indexed by said another interface”
However, Bandas teaches creating an augmented POI data object by adding a fourth column to the POI data object at least by ([0015] “The system can acquire data from one or many sources or databases storing records about points of interests. These POI data records may be tagged with their geographical coordinates. The geographical coordinates may take the form of latitude and longitude coordinates of any form, i.e., they may be absolute, or relative coordinates and they may pinpoint a single point or an area. The geographical coordinates may also be simply an index which points to geographic data. By adding a field with at least one pair of coordinates to each record, a new destination /location database or data record is created where all of the data, regardless of type and origin, will have a common field of geographical coordinates.” [0019] discloses that the POI database that stores the POI records can include pointers and pointers to other pointers describing other attributes of POIs (another interface recognizing a hierarchical structure)).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Bandas into the teaching of Montell, Neeraj because the references similarly disclose the processing of point of interest data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the adding a field to the POI records as in Bandas in order to give the data set a common searchable field in order to improve the search functionality.
Neeraj, Montell, Bandas fail to disclose “a content of the fourth column indexed by another interface recognizing a hierarchical structure; and communicating the augmented POI data object to the geomapping interface via said another interface implementing an object specific security permissions scheme based upon the content of the fourth column indexed by said another interface”
However, Kreft teaches the following limitations, a content of the fourth column indexed by another interface recognizing a hierarchical structure at least by ([0083] “FIG. 6A shows how a file folder scheme 601, shown in the left hand column, can be used to organize POI's.” [0134] shows the contents of a plurality of fields (fourth column) for the POI data records which are indexed in a hierarchical folder structure as shown at least in Fig. 6A;
and communicating the augmented POI data object to the geomapping interface via said another interface … at least by ([0056] “a mapping program has improved methods of organizing POI's using a personalized file folder system, where sets of POI's can be moved into different folders, where sets of POI's can be individually selected and synchronized to a centralized database of POI's, and where the same type of folder system is additionally used to select POI's for downloading into an in-vehicle navigation system or a hand-held palm type device” [0138] “if all of the old (or newly updated) records with the same A value, have the same symbol or folder assignment, then any new records with the same A value will be assigned the same symbol or folder assignments, respectively. New records not receiving a custom folder assignment are placed in (assigned to) the POI Inbox folder (default folder). The updated POI records are stored in the Map Database 1802 with the file folder data, layer assignments, etc. In an embodiment, the Map Database 1802 is relational database. Table 1 is presented as a flat file as an example to clearly present the data associations and relationships.” [0156] “the map itself, as viewed by the user on his computing device, is not be generated from one of the aforementioned search engine websites, but instead is called from a map program resident in the computing device. In this embodiment, the map itself, with all its thematic details, need not be part of the information communicated over the internet to the display (computing) device, as the map is already resident in the computing device. The display coordinates of the map (centering coordinates and scaling) are shared (synchronized) between the internet site and the computing device, while POI information is downloaded to the computing device with confirmed geo-coordinates for display and positioning on the map. As the map is navigated by the user, the display coordinates of the map (centering coordinates and scaling) are uploaded to the internet site, so that POI's within the boundaries of the map can be downloaded to the computing device. The downloaded POI's can then appear on the updateable map layer. This synchronized relationship saves bandwidth and speed when navigating the map by eliminating the need to download large raster images from the website, as the map is re-drawn by the computing device from commands sent by the internet site”) and the augmented POI data object are the updated POI records.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Kreft into the teaching of Neeraj, Montell, Bandas because the references similarly disclose the processing of point of interest data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the interfacing of POIs and a hierarchical folder structure as in Kreft in order to allow the user to more simply manipulate the POI data using commonly understood file and folder commands.
Neeraj, Montell, Bandas fail to disclose “…via said another interface implementing an object specific security permissions scheme based upon the content of the fourth column indexed by said another interface”
However, Dutta teaches the above limitations at least by ([col. 4, lines  23-26, 31-42] “As used in this application, the terms “component,” “handler,” “model,” “system,” and the like are intended to refer to a computer-related entity, either hardware, a combination of hardware and software, software, or software in execution…One or more components may reside within a process and/or thread of execution and a component may be localized on one computer and/or distributed between two or more computers. Also, these components can execute from various computer readable media having various data structures stored thereon. The components may communicate via local and/or remote processes such as in accordance with a signal having one or more data packets (e.g., data from one component interacting with another component in a local system, distributed system, and/or across a network such as the Internet with other systems via the signal).” [col. 5, lines 19-32] “In accordance with an aspect of the present invention, at least one of the tables associated with the database 120 include a column storing security information, for example, a security descriptor (e.g., an identifier associated with security information stored in the security descriptor store 130, as discussed below). Referring briefly to FIG. 2, an exemplary table 200 in accordance with an aspect of the present invention is illustrated. The table 200 includes data columns 210 and rows 220. Additionally, the table 200 includes a security descriptor column 230. For example, the security descriptor column 230 can store, for a particular row, a security descriptor associated with that row. In one example, the security descriptor is an identifier associated with a security descriptor store 130.” [col. 7, lines 35-44] “The query component 410 can employ state of the art technologies in enumerating possible plans and pruning out the expensive ones. Indexes on tables play a significant role in reducing the cost of access to data in these tables. It is to be appreciated that any type of optimization process suitable for carrying out the present invention can be employed and all such types of optimization technologies are intended to fall within the scope of the hereto appended claims” [col. 8, lines 44-47] “Therefore, the check to see whether a principal has access to an object given that object's security descriptor, is evaluated only once per query”) and the other interface is the query component connected to and in communication with the database engine and interacting in a local system, distributed system, and across a network such as the Internet with other systems via the signal, as shown in Fig. 5, which implements the indexing of the tables that include a security descriptor in the fourth column 230 specific to each record or row (object) as shown in Fig. 2.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Dutta into the teaching of Neeraj, Montell, Bandas, Kreft because the references similarly disclose the processing of stored data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the storing of security descriptors in a column of the record as in Dutta in order to “facilitat[e] secure access to database(s)” (Dutta, [col. 2, line 4]).
As per claim 8, claim 1 is incorporated, Montell further discloses:
wherein: the database comprises an in-memory database at least by ([Fig. 6 which shows that the data including POI data is stored in memory 414).
Bandas further discloses:
and an in-memory database engine of the in-memory database creates the augmented POI data object at least by ([0034] “The geographically tagged database could be stored remotely and accessed by the server 62 over the Internet, or it could be stored locally on the server 62. Where the database is stored locally, the server may periodically update the locally stored database with a query to the remote source for the database.”) and the local storage is memory 68.
Regarding claim 9, Montell discloses:
A computer-implemented method comprising: receiving a query from a geomapping interface at least by ([0047] “At (202), method (200) can include receiving, by a user device, a request from a user for location data. In particular, the request for location data can be a request to view imagery and/or contextual information associated with a “randomly selected” POI. The request can be performed via an interaction by the user with a POI selection element displayed in a user interface of a geospatial browser configured to display geographic imagery.”);
forwarding the query from the geomapping interface to a first Point-of-Interest (POI) library in communication with a database at least by ([0047] “At (202), method (200) can include receiving, by a user device, a request from a user for location data. In particular, the request for location data can be a request to view imagery and/or contextual information associated with a “randomly selected” POI. The request can be performed via an interaction by the user with a POI selection element displayed in a user interface of a geospatial browser configured to display geographic imagery.” [0048] “At (206), method (200) can include receiving, by the server, the data indicative of the user request.” [0052] “The server can access data from one or more databases associated with a GIS, such as the GIS 104 described with regard to FIG. 1.” [0061] “The one or more databases can be connected to the server 410 by a high bandwidth LAN or WAN, or can also be connected to server 410 through network 440.”) and the POI library is the server which is connected to one or more databases via a LAN, WAN or network 440, and receives the request to view imagery and/or contextual information associated with a “randomly selected” POI, for example;
receiving from the first POI library, a query result comprising a POI data object relevant to the query at least by ([0049] “At (210), method (200) can include identifying, by the server, a plurality of candidate POIs based at least in part on the one or more location constraints. In particular, identifying the plurality of candidate POIs can include analyzing at least a subset of a plurality of POIs, for instance, stored in a POI database associated with a GIS, and identifying the POIs from the at least a subset that satisfy the criteria specified by the location constraints. In this manner, the attributes and/or attribute values for each of the at least a subset of POIs can be analyzed to determine whether the POIs satisfy the criteria.”);
Montell fails to disclose “the query result comprising the POI data object relevant to the query including, a first column with a name of the POI data object, a second column with a longitude of a geographic location, and a third column with a POI-level permission; creating an augmented POI data object by adding a fourth column to the POI data object, a content of the fourth column indexed by another interface recognizing a hierarchical structure; and communicating the augmented POI data object to the geomapping interface via said another interface implementing an object specific security permissions scheme based upon the content of the fourth column indexed by said another interface”
However, Neeraj teaches the following limitations, the query result comprising the POI data object relevant to the query including at least by ([0037] “Beginning at block 302, the location application server responsible for storing and sharing location contextual information of mobile phones 124 a or 124 b requests location coordinates and accuracy information from mobile positioning system 112. The mobile positioning system 112 may provide the most recent location information of the mobile device from its database or cache, or may request current location information from the corresponding mobile phone 120 a or 120 b.”),
a first column with a name of the POI data object, a second column with a longitude of a geographic location, and a third column with a POI-level permission at least by ([0041] and Fig. 5b disclose and show the stored POIs which are retrieved when requested and each includes a location name column (first column with a name of POI data object), location coordinates column with lat/lon (second column with a longitude of a geographic location), and loc. name sharing level column (third column with a POI-level permission)).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Neeraj into the teaching of Montell because the references similarly disclose the processing of point of interest data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Montell to further include the retrieval of data records that include permission attributes for each POI record as in Neeraj in order to give the user more granular control of private points of interest while also allowing them to share some points of interest with other users.
Neeraj, Montell fail to disclose “creating an augmented POI data object by adding a fourth column to the POI data object, a content of the fourth column to be indexed by another interface recognizing a hierarchical structure; and communicating the augmented POI data object to the geomapping interface via said another interface implementing an object specific security permissions scheme based upon the content of the fourth column indexed by said another interface”
However, Bandas teaches creating an augmented POI data object by adding a fourth column to the POI data object at least by ([0015] “The system can acquire data from one or many sources or databases storing records about points of interests. These POI data records may be tagged with their geographical coordinates. The geographical coordinates may take the form of latitude and longitude coordinates of any form, i.e., they may be absolute, or relative coordinates and they may pinpoint a single point or an area. The geographical coordinates may also be simply an index which points to geographic data. By adding a field with at least one pair of coordinates to each record, a new destination /location database or data record is created where all of the data, regardless of type and origin, will have a common field of geographical coordinates.” [0019] discloses that the POI database that stores the POI records can include pointers and pointers to other pointers describing other attributes of POIs (another interface recognizing a hierarchical structure)).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Bandas into the teaching of Montell, Neeraj because the references similarly disclose the processing of point of interest data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the adding a field to the POI records as in Bandas in order to give the data set a common searchable field in order to improve the search functionality.
Neeraj, Montell, Bandas fail to disclose “a content of the fourth column indexed by another interface recognizing a hierarchical structure; and communicating the augmented POI data object to the geomapping interface via said another interface implementing an object specific security permissions scheme based upon the content of the fourth column indexed by said another interface”
However, Kreft teaches the following limitations, a content of the fourth column indexed by another interface recognizing a hierarchical structure at least by ([0083] “FIG. 6A shows how a file folder scheme 601, shown in the left hand column, can be used to organize POI's.” [0134] shows the contents of a plurality of fields (fourth column) for the POI data records which are indexed in a hierarchical folder structure as shown at least in Fig. 6A;
and communicating the augmented POI data object to the geomapping interface via said another interface … at least by ([0056] “a mapping program has improved methods of organizing POI's using a personalized file folder system, where sets of POI's can be moved into different folders, where sets of POI's can be individually selected and synchronized to a centralized database of POI's, and where the same type of folder system is additionally used to select POI's for downloading into an in-vehicle navigation system or a hand-held palm type device” [0138] “if all of the old (or newly updated) records with the same A value, have the same symbol or folder assignment, then any new records with the same A value will be assigned the same symbol or folder assignments, respectively. New records not receiving a custom folder assignment are placed in (assigned to) the POI Inbox folder (default folder). The updated POI records are stored in the Map Database 1802 with the file folder data, layer assignments, etc. In an embodiment, the Map Database 1802 is relational database. Table 1 is presented as a flat file as an example to clearly present the data associations and relationships.” [0156] “the map itself, as viewed by the user on his computing device, is not be generated from one of the aforementioned search engine websites, but instead is called from a map program resident in the computing device. In this embodiment, the map itself, with all its thematic details, need not be part of the information communicated over the internet to the display (computing) device, as the map is already resident in the computing device. The display coordinates of the map (centering coordinates and scaling) are shared (synchronized) between the internet site and the computing device, while POI information is downloaded to the computing device with confirmed geo-coordinates for display and positioning on the map. As the map is navigated by the user, the display coordinates of the map (centering coordinates and scaling) are uploaded to the internet site, so that POI's within the boundaries of the map can be downloaded to the computing device. The downloaded POI's can then appear on the updateable map layer. This synchronized relationship saves bandwidth and speed when navigating the map by eliminating the need to download large raster images from the website, as the map is re-drawn by the computing device from commands sent by the internet site”) and the augmented POI data object are the updated POI records.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Kreft into the teaching of Neeraj, Montell, Bandas because the references similarly disclose the processing of point of interest data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the interfacing of POIs and a hierarchical folder structure as in Kreft in order to allow the user to more simply manipulate the POI data using commonly understood file and folder commands.
Neeraj, Montell, Bandas fail to disclose “…via said another interface implementing an object specific security permissions scheme based upon the content of the fourth column indexed by said another interface”
However, Dutta teaches the above limitations at least by ([col. 4, lines  23-26, 31-42] “As used in this application, the terms “component,” “handler,” “model,” “system,” and the like are intended to refer to a computer-related entity, either hardware, a combination of hardware and software, software, or software in execution…One or more components may reside within a process and/or thread of execution and a component may be localized on one computer and/or distributed between two or more computers. Also, these components can execute from various computer readable media having various data structures stored thereon. The components may communicate via local and/or remote processes such as in accordance with a signal having one or more data packets (e.g., data from one component interacting with another component in a local system, distributed system, and/or across a network such as the Internet with other systems via the signal).” [col. 5, lines 19-32] “In accordance with an aspect of the present invention, at least one of the tables associated with the database 120 include a column storing security information, for example, a security descriptor (e.g., an identifier associated with security information stored in the security descriptor store 130, as discussed below). Referring briefly to FIG. 2, an exemplary table 200 in accordance with an aspect of the present invention is illustrated. The table 200 includes data columns 210 and rows 220. Additionally, the table 200 includes a security descriptor column 230. For example, the security descriptor column 230 can store, for a particular row, a security descriptor associated with that row. In one example, the security descriptor is an identifier associated with a security descriptor store 130.” [col. 7, lines 35-44] “The query component 410 can employ state of the art technologies in enumerating possible plans and pruning out the expensive ones. Indexes on tables play a significant role in reducing the cost of access to data in these tables. It is to be appreciated that any type of optimization process suitable for carrying out the present invention can be employed and all such types of optimization technologies are intended to fall within the scope of the hereto appended claims” [col. 8, lines 44-47] “Therefore, the check to see whether a principal has access to an object given that object's security descriptor, is evaluated only once per query”) and the other interface is the query component connected to and in communication with the database engine and interacting in a local system, distributed system, and across a network such as the Internet with other systems via the signal, as shown in Fig. 5, which implements the indexing of the tables that include a security descriptor in the fourth column 230 specific to each record or row (object) as shown in Fig. 2.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Dutta into the teaching of Neeraj, Montell, Bandas, Kreft because the references similarly disclose the processing of stored data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the storing of security descriptors in a column of the record as in Dutta in order to “facilitat[e] secure access to database(s)” (Dutta, [col. 2, line 4]).
Regarding claim 15, Montell discloses:
A computer system comprising: one or more processors; a software program, executable on said computer system, the software program configured to cause an in-memory database engine of an in-memory source database to: receive a query from a geomapping interface at least by ([0047] “At (202), method (200) can include receiving, by a user device, a request from a user for location data. In particular, the request for location data can be a request to view imagery and/or contextual information associated with a “randomly selected” POI. The request can be performed via an interaction by the user with a POI selection element displayed in a user interface of a geospatial browser configured to display geographic imagery.”);
forward the query from the geomapping interface to a first Point-of-Interest (POI) library in communication with a database at least by ([0047] “At (202), method (200) can include receiving, by a user device, a request from a user for location data. In particular, the request for location data can be a request to view imagery and/or contextual information associated with a “randomly selected” POI. The request can be performed via an interaction by the user with a POI selection element displayed in a user interface of a geospatial browser configured to display geographic imagery.” [0048] “At (206), method (200) can include receiving, by the server, the data indicative of the user request.” [0052] “The server can access data from one or more databases associated with a GIS, such as the GIS 104 described with regard to FIG. 1.” [0061] “The one or more databases can be connected to the server 410 by a high bandwidth LAN or WAN, or can also be connected to server 410 through network 440.”) and the POI library is the server which is connected to one or more databases via a LAN, WAN or network 440, and receives the request to view imagery and/or contextual information associated with a “randomly selected” POI, for example;
receive from the first POI library, a query result comprising a POI data object relevant to the query at least by ([0049] “At (210), method (200) can include identifying, by the server, a plurality of candidate POIs based at least in part on the one or more location constraints. In particular, identifying the plurality of candidate POIs can include analyzing at least a subset of a plurality of POIs, for instance, stored in a POI database associated with a GIS, and identifying the POIs from the at least a subset that satisfy the criteria specified by the location constraints. In this manner, the attributes and/or attribute values for each of the at least a subset of POIs can be analyzed to determine whether the POIs satisfy the criteria.”);
Montell fails to disclose “the query result comprising the POI data object relevant to the query including, a first column with a name of the POI data object, a second column with a longitude of a geographic location, and a third column with a POI-level permission; create an augmented POI data object by adding a fourth column to the POI data object, a content of the fourth column indexed by another interface recognizing a hierarchical structure; and communicate the augmented POI data object to the geomapping interface via said another interface implementing an object specific security permissions scheme based upon the content of the fourth column indexed by said another interface”
However, Neeraj teaches the following limitations, the query result comprising the POI data object relevant to the query including at least by ([0037] “Beginning at block 302, the location application server responsible for storing and sharing location contextual information of mobile phones 124 a or 124 b requests location coordinates and accuracy information from mobile positioning system 112. The mobile positioning system 112 may provide the most recent location information of the mobile device from its database or cache, or may request current location information from the corresponding mobile phone 120 a or 120 b.”),
a first column with a name of the POI data object, a second column with a longitude of a geographic location, and a third column with a POI-level permission at least by ([0041] and Fig. 5b disclose and show the stored POIs which are retrieved when requested and each includes a location name column (first column with a name of POI data object), location coordinates column with lat/lon (second column with a longitude of a geographic location), and loc. name sharing level column (third column with a POI-level permission)).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Neeraj into the teaching of Montell because the references similarly disclose the processing of point of interest data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Montell to further include the retrieval of data records that include permission attributes for each POI record as in Neeraj in order to give the user more granular control of private points of interest while also allowing them to share some points of interest with other users.
Neeraj, Montell fail to disclose “create an augmented POI data object by adding a fourth column to the POI data object, a content of the fourth column to be indexed by another interface recognizing a hierarchical structure; and communicate the augmented POI data object to the geomapping interface via said another interface implementing an object specific security permissions scheme based upon the content of the fourth column indexed by said another interface”
However, Bandas teaches create an augmented POI data object by adding a fourth column to the POI data object at least by ([0015] “The system can acquire data from one or many sources or databases storing records about points of interests. These POI data records may be tagged with their geographical coordinates. The geographical coordinates may take the form of latitude and longitude coordinates of any form, i.e., they may be absolute, or relative coordinates and they may pinpoint a single point or an area. The geographical coordinates may also be simply an index which points to geographic data. By adding a field with at least one pair of coordinates to each record, a new destination /location database or data record is created where all of the data, regardless of type and origin, will have a common field of geographical coordinates.” [0019] discloses that the POI database that stores the POI records can include pointers and pointers to other pointers describing other attributes of POIs (another interface recognizing a hierarchical structure)).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Bandas into the teaching of Montell, Neeraj because the references similarly disclose the processing of point of interest data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the adding a field to the POI records as in Bandas in order to give the data set a common searchable field in order to improve the search functionality.
Neeraj, Montell, Bandas fail to disclose “a content of the fourth column indexed by another interface recognizing a hierarchical structure; and communicate the augmented POI data object to the geomapping interface via said another interface implementing an object specific security permissions scheme based upon the content of the fourth column indexed by said another interface”
However, Kreft teaches the following limitations, a content of the fourth column indexed by another interface recognizing a hierarchical structure at least by ([0083] “FIG. 6A shows how a file folder scheme 601, shown in the left hand column, can be used to organize POI's.” [0134] shows the contents of a plurality of fields (fourth column) for the POI data records which are indexed in a hierarchical folder structure as shown at least in Fig. 6A;
and communicate the augmented POI data object to the geomapping interface via said another interface … at least by ([0056] “a mapping program has improved methods of organizing POI's using a personalized file folder system, where sets of POI's can be moved into different folders, where sets of POI's can be individually selected and synchronized to a centralized database of POI's, and where the same type of folder system is additionally used to select POI's for downloading into an in-vehicle navigation system or a hand-held palm type device” [0138] “if all of the old (or newly updated) records with the same A value, have the same symbol or folder assignment, then any new records with the same A value will be assigned the same symbol or folder assignments, respectively. New records not receiving a custom folder assignment are placed in (assigned to) the POI Inbox folder (default folder). The updated POI records are stored in the Map Database 1802 with the file folder data, layer assignments, etc. In an embodiment, the Map Database 1802 is relational database. Table 1 is presented as a flat file as an example to clearly present the data associations and relationships.” [0156] “the map itself, as viewed by the user on his computing device, is not be generated from one of the aforementioned search engine websites, but instead is called from a map program resident in the computing device. In this embodiment, the map itself, with all its thematic details, need not be part of the information communicated over the internet to the display (computing) device, as the map is already resident in the computing device. The display coordinates of the map (centering coordinates and scaling) are shared (synchronized) between the internet site and the computing device, while POI information is downloaded to the computing device with confirmed geo-coordinates for display and positioning on the map. As the map is navigated by the user, the display coordinates of the map (centering coordinates and scaling) are uploaded to the internet site, so that POI's within the boundaries of the map can be downloaded to the computing device. The downloaded POI's can then appear on the updateable map layer. This synchronized relationship saves bandwidth and speed when navigating the map by eliminating the need to download large raster images from the website, as the map is re-drawn by the computing device from commands sent by the internet site”) and the augmented POI data object are the updated POI records.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Kreft into the teaching of Neeraj, Montell, Bandas because the references similarly disclose the processing of point of interest data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the interfacing of POIs and a hierarchical folder structure as in Kreft in order to allow the user to more simply manipulate the POI data using commonly understood file and folder commands.
Neeraj, Montell, Bandas fail to disclose “…via said another interface implementing an object specific security permissions scheme based upon the content of the fourth column indexed by said another interface”
However, Dutta teaches the above limitations at least by ([col. 4, lines  23-26, 31-42] “As used in this application, the terms “component,” “handler,” “model,” “system,” and the like are intended to refer to a computer-related entity, either hardware, a combination of hardware and software, software, or software in execution…One or more components may reside within a process and/or thread of execution and a component may be localized on one computer and/or distributed between two or more computers. Also, these components can execute from various computer readable media having various data structures stored thereon. The components may communicate via local and/or remote processes such as in accordance with a signal having one or more data packets (e.g., data from one component interacting with another component in a local system, distributed system, and/or across a network such as the Internet with other systems via the signal).” [col. 5, lines 19-32] “In accordance with an aspect of the present invention, at least one of the tables associated with the database 120 include a column storing security information, for example, a security descriptor (e.g., an identifier associated with security information stored in the security descriptor store 130, as discussed below). Referring briefly to FIG. 2, an exemplary table 200 in accordance with an aspect of the present invention is illustrated. The table 200 includes data columns 210 and rows 220. Additionally, the table 200 includes a security descriptor column 230. For example, the security descriptor column 230 can store, for a particular row, a security descriptor associated with that row. In one example, the security descriptor is an identifier associated with a security descriptor store 130.” [col. 7, lines 35-44] “The query component 410 can employ state of the art technologies in enumerating possible plans and pruning out the expensive ones. Indexes on tables play a significant role in reducing the cost of access to data in these tables. It is to be appreciated that any type of optimization process suitable for carrying out the present invention can be employed and all such types of optimization technologies are intended to fall within the scope of the hereto appended claims” [col. 8, lines 44-47] “Therefore, the check to see whether a principal has access to an object given that object's security descriptor, is evaluated only once per query”) and the other interface is the query component connected to and in communication with the database engine and interacting in a local system, distributed system, and across a network such as the Internet with other systems via the signal, as shown in Fig. 5, which implements the indexing of the tables that include a security descriptor in the fourth column 230 specific to each record or row (object) as shown in Fig. 2.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Dutta into the teaching of Neeraj, Montell, Bandas, Kreft because the references similarly disclose the processing of stored data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the storing of security descriptors in a column of the record as in Dutta in order to “facilitat[e] secure access to database(s)” (Dutta, [col. 2, line 4]).

Claim 2, 10, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Montell (US 2018/0112996) in view of Neeraj (US 2009/0047972) and Bandas (US 2010/0036834) and Kreft (US 2005/0251331) and Dutta (US 7,599,937) and further in view of Do (US 2018/0084517).
As per claim 2, claim 1 is incorporated, Montell, Neeraj, Banda, Kreft, Dutta fail to disclose “wherein the POI-level permission is binary”
However, Do teaches the above limitation at least by ([0040] “The processor 80 is further configured to provide the public/private indications 116 indicating whether the corresponding attribute is public or private. The processor 80 is configured, in this example, to provide a value of 0 for any attribute that is to be public and a value of 1 for any attribute that is to be private.” [0094] “The attributes may include a variety of different information. For example, the attributes may include a device identity of the device, a mobility indication indicative of whether the transmitting device is mobile or static, a location indication indicative of a location of the transmitting device, and a privacy indication associated with a corresponding attribute of the transmitting device. The privacy indication indicates whether a receiving device that receives the attribute indications from the transmitting device will be authorized to transmit information regarding the corresponding attribute of the transmitting device. For example, the privacy indication may, as shown in FIG. 4, indicate whether a particular attribute is public, and thus may be shared, or private, and thus may not be shared beyond the receiving device. The privacy indication may also indicate whether at least one other device in addition to the receiving device is authorized to transmit information regarding the corresponding attribute.” [0096] “Location, in either or both of these examples, may be a location relative to another device, or a location relative to a structure, or a location relative to a reference point, or a global location, or a civic location or a point of interest location, or a combination thereof.”) and the privacy indication for each attribute, such as POI locations indicates if they are public (0) or private (1) (binary) as shown in Figs. 4-5.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Do into the teaching of Montell, Neeraj, Bandas, Kreft, Dutta because the references similarly disclose the processing of location data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the binary permissions as in Do in order to allow the system to quickly determine whether or not to share a location or point of interest to other devices so as to not compromise a user’s private location.
Claims 10, 16 recite similar claim limitations as the method of claim 2, except that they set forth the claimed invention as a non-transitory computer readable storage medium and a computer system, as such they are rejected for the same reasons as applied hereinabove.

Claims 4-5, 11-12, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Montell (US 2018/0112996) in view of Neeraj (US 2009/0047972) and Bandas (US 2010/0036834) and Kreft (US 2005/0251331) and Dutta (US 7,599,937) and further in view of Mathai (US 2020/0050683).
As per claim 4, claim 1 is incorporated, Montell, Neeraj, Banda, Kreft, Dutta fail to disclose “wherein the object-specific security permissions scheme references a folder functionality of said another interface”
However, Mathai teaches the above limitations at least by ([0030] “the computer system may utilize a folder key data structure. When instantiating GUI 100, the computer system may generate a number of portions of GUI 100 allowing a user to navigate folders and/or to use folder keys. These portions of GUI 100 may include folder path interface 110, content interface 120, folder key interface 130, and/or menu 140.”) and Fig. 1A shows a plurality of interfaces including a folder path interface which corresponds to different permission types as set by the fourth column in Fig. 4.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Mathai into the teaching of Neeraj, Montell, Bandas, Kreft, Dutta because the references similarly disclose the processing of relational data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the security permissions as in Mathai in order to control the user’s access to object to prevent possible data corruption.
As per claim 5, claim 1 is incorporated, Montell, Neeraj, Banda, Kreft, Dutta fail to disclose “wherein the object-specific security permissions scheme permits a READ permission by an update operation, a delete operation, a create document operation, or a create folder operation”
However, Mathai teaches the above limitations at least by ([0032] “Content interface 120 may display the contents of the folder corresponding to the folder path indicated in folder path interface 110. The contents may include files, shortcuts, and/or sub-folders among other stored data. Using content interface 120, a user may view and/or manipulate the contents. For example, if the content includes a word processing document, a user may view and/or edit the document. The user may also delete the document and/or move the document to a different folder or sub-folder.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Mathai into the teaching of Neeraj, Montell, Bandas, Kreft, Dutta because the references similarly disclose the processing of relational data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the security permissions for a read operation as in Mathai in order to control the user’s access to object to prevent possible data corruption.
Claims 11-12, 17-18 recite similar claim limitations as the method of claims 4, 5, except that they set forth the claimed invention as a non-transitory computer readable storage medium and a computer system, as such they are rejected for the same reasons as applied hereinabove.

Response to Arguments
The following is in response to the amendment filed on 03/08/22.

Applicant’s arguments with respect to the prior art rejections and previous indications of allowance over prior art have been considered but are moot because they do not apply to all of the references being relied upon in the current rejection.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM P BARTLETT/
Examiner, Art Unit 2169

/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169